Exhibit 10.1

Effective: August 18, 2020

 

WAVE Life Sciences Ltd.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY, AS AMENDED

 

 

A.

Introduction

 

The Board of Directors (the “Board”) of Wave Life Sciences Ltd. (the “Company”)
has approved the following Non-Employee Director Compensation Policy (this
“Policy”), which establishes compensation to be paid to non-employee directors
of the Company to provide an inducement to obtain and retain the services of
qualified persons to serve as members of the Board.1  This Policy shall be
effective as of the date of receipt of the final voting results evidencing
requisite shareholder approval of the non-employee director compensation
proposal at the 2020 annual general meeting (the “Effective Time”) through the
date of the Company’s 2021 annual general meeting, at which time the
shareholders of the Company will be asked to approve the key parameters of a new
or extended version of this Policy.  Subject to receipt of shareholder approval,
such new or extended policy shall take effect and that cycle will continue from
annual general meeting to annual general meeting.

 

 

B.

Applicable Persons

 

This Policy shall apply to each director of the Company who is not an employee
of the Company or any Affiliate (each, an “Outside Director”).  “Affiliate”
shall mean a corporation which is a direct or indirect parent or subsidiary of
the Company, as determined pursuant to Section 424 of the Internal Revenue Code
of 1986, as amended.

 

 

C.

Equity Compensation - Share Option Grants

 

All share amounts set forth herein shall be subject to automatic adjustment in
the event of any share split or other recapitalization affecting the Company’s
ordinary shares (the “Ordinary Shares”) following the Effective Time.

 

 

(1)

Initial Share Option Grants for Newly Appointed or Elected Directors

 

Each new Outside Director appointed or elected on or after the Effective Time
shall be granted a non-qualified share option to purchase 21,000 Ordinary Shares
under the Company’s 2014 Equity Incentive Plan, as amended (the “2014 Plan”), on
the date of his or her initial appointment or election to the Board (an “Initial
Share Option Grant”). Initial Share Option Grants shall (i) vest as to 25% on
the first anniversary of the grant date and vest as to the remaining 75% on a
quarterly basis thereafter for the next three years, subject to the Outside
Director’s continued service on the Board; provided that such options shall
become exercisable in full immediately prior to and contingent upon the closing
of a Change of Control of the Company (as defined in the option agreement); (ii)
have an exercise price equal to the fair market value of the Ordinary Shares on
the grant date; (iii) expire and no longer be exercisable after the five-year
anniversary of the grant date; and (iv) contain such other terms and conditions
as the Board or the Compensation Committee shall determine.

 

 

(2)

Annual Share Option Grants

 

On the Effective Time, subject to receiving shareholders’ approval at the 2020
annual general meeting, each Outside Director (other than a new Outside Director
who receives an Initial Share Option Grant) shall be

 

1 

This Policy, in its original form, was formulated and approved by the Board
within the limits approved by the Company’s shareholders at the 2016 annual
general meeting held on August 18, 2016.  The Company first began compensating
non-employee directors for their service on the Board on November 10, 2016.

--------------------------------------------------------------------------------

granted a non-qualified share option to purchase 10,500 Ordinary Shares under
the 2014 Plan (an “Annual Share Option Grant”). Annual Share Option Grants shall
(i) vest as to 100% on the earlier of the 2021 annual general meeting or the
first anniversary of the grant date, subject to the Outside Director’s continued
service on the Board during that period; provided that such options shall become
exercisable in full immediately prior to and contingent upon the closing of a
Change of Control of the Company (as defined in the option agreement); (ii) have
an exercise price equal to the fair market value of the Ordinary Shares on the
grant date; (iii) expire and no longer be exercisable after the five-year
anniversary of the grant date; and (iv) contain such other terms and conditions
as the Board or the Compensation Committee shall determine.

 

 

D.

Cash Compensation

 

 

(1)

Annual Cash Fees

 

The following annual cash fees shall be paid to the Outside Directors serving on
the Board and the Audit Committee, Compensation Committee and Nominating and
Corporate Governance Committee, as applicable, provided that each non-employee
director who receives cash fees as a committee member qualifies as an
independent director pursuant to the definition promulgated by the Nasdaq Stock
Market.  

 

Board or Committee of Board

Annual Amount for Chair

Annual Amount for Member

Board

$72,500

$40,000

Audit Committee

$16,000

$8,000

Compensation Committee

$12,000

$6,000

Nominating and Corporate Governance Committee

$10,000

$5,000

 

 

(2)

Payment Terms for All Cash Fees

 

Cash fees payable to Outside Directors shall be paid quarterly in arrears as of
the last day of each fiscal quarter commencing on the later of the Effective
Time or an Outside Director’s first election or appointment to the Board,
prorated from the Effective Time or such Outside Director’s election or
appointment date, as applicable.  If an Outside Director dies, resigns or is
removed during any quarter, he or she shall be entitled to a cash fee on a
prorated basis through his or her last day of service.

 

 

E.

Expenses

 

Upon presentation of documented expenses, reasonably satisfactory to the
Company, each Outside Director shall be reimbursed for his or her reasonable,
documented out-of-pocket business expenses incurred in connection with attending
meetings of the Board and Committees thereof, or general meetings of
shareholders, or in connection with other business related to the Board.

 

 

F.

Amendments

 

The Compensation Committee or the Board shall review this Policy from time to
time to assess whether any changes in the type or amount of compensation
provided herein should be adjusted in order to fulfill the objectives of this
Policy, provided, however, that changes to this Policy which require shareholder
approval under applicable law shall require such shareholder approval to be
obtained before taking effect.

 

 

2

 